DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 2/23/22, claims 1, 3-6, 10 and 11 are currently pending in the application, with claims 3-6 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation “wherein the polyethylene glycol is PEG6000S”. Claims 10 and 11 contain the trademark/trade name “PEG6000S”. Where a trademark or trade name compound is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe polyethylene glycol having a specific molecular weight and, accordingly, the identification/description is indefinite. For the purpose of examination, Examiner interprets “PEG6000S” to mean polyethylene glycol having a number average molecular weight (Mn) of 8300, as disclosed in the evidence links https://www.knowde.com/stores/sanyo-chemical-industries/products/sanyo-chemical-peg-6000s/ and SANYO CHEMICAL PRODUCT OUTLINE No.7 (sanyo-chemical.co.jp).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kudoh (EP
0580872 Al), in view of Harashina (US 2008/0200639 Al) and Sonobe et al. (US 2007/0179231 Al) (all references of record).
Kudoh teaches polyoxymethylene composition including a blend of 100 parts by weight of polyoxymethylene resin with 0.01 to 5.0 parts by weight of a hindered phenol compound (reads on (B)) and 0.01 to 5.0 parts by weight of (D), which may be a metallic compound such as magnesium oxide (D-2) (reads on (C)) (Ab., page 2, lines 40-49, page 3, lines 52-54, page 4, lines 10-39, page 5, lines 25-26). Additionally, disclosed polyoxymethylene resin may be a 
hydroxyphenyl)propionate] (reads on (B-1)) and triethylene glycol-bis[3-(3-t-butyl-5-methyl-4-
hydroxyphenyl)propionate] (reads on (B-2)) (page 4, lines 10-12, page 9, lines 6-16).
Kudoh fails to teach a polyacetal resin composition comprising (1) a polyacetal copolymer having hemiacetal in claimed of 0.8 mmol/kg or less, (2) a hindered phenol compound and magnesium oxide in claimed amounts and (3) polyethylene glycol.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
With regard to (2), Kudoh teaches 0.01 to 5.0 parts by weight of a hindered phenol compound (Ab.) and 0.01 to 5.0 parts by weight of (D), which may be a metallic compound, such as magnesium oxide, i.e. ranges of overlapping scope (Ab., page 3, lines 52-54, page 5, lines 25-37). 
With regard to (1), the secondary reference to Harashina (US 2008/0200639 Al) teaches polyacetal resins comprising hemiacetal terminal groups as causing thermal instability and decomposes during molding stage to generate formaldehyde which causes environmental problems [0004], and teaches a method of providing for stabilized resins having sufficiently decreased residual amount of terminal unstable groups, and molded articles thereof having no odor [0022-0023]. The reference teaches stabilized polyacetal resins, such as copolymers having oxymethylene units [0102], having decreased amount of terminal unstable hemiacetal groups, at preferably 0.8 mmol/kg or less, or more preferably, at 0.6 mmol/kg or less [0114].
With regard to (3), the secondary reference to Sonobe teaches that a polyacetal resin composition comprising a polyalkylene glycol in an amount of 0.1 to 10 parts by weight, per 100 parts by weight of the polyacetal resin composition, is excellent in acid resistance and durable against sulfur oxides with maintaining the balance of mechanical properties such as rigidity and toughness, anti-creep life, and the like. Additionally, disclosed polyalkylene glycols include polyethylene glycol having a number average molecular weight of [0041-0043, 0096-0097].
Given the teaching in Harashina on advantages of stabilized polyacetal resins having a
terminal unstable hemiacetal groups at 0.8 mmol/kg or less, the teaching in Kudoh on suitable ranges for hindered phenol and metallic compound such as magnesium oxide, and the teaching in Sonobe on advantages of polyethylene glycol and mount thereof, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition comprising a polyoxyethylene copolymer, as stabilized by Harashina’s method, by including any amount of hindered phenol and magnesium oxide within the scope of Kudoh, and any amount of Sonobe’s polyethylene glycol, including in amounts that fall within the scope of claim 1, absent evidence of criticality for claimed ranges (obviates claim 1).

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Sugiyama et al. (US 5,478,895), in view of Harashina (US 2008/0271381 Al) and Sonobe et al. (US 2007/0179231 Al) (all references of record).
Sugiyama teaches polyoxymethylene compositions comprising 100 parts by weight of
polyoxymethylene resin, 0.01 to 5.0 parts by weight of an antioxidant, 0.01 to 5.0 parts by weight of a melamine-formaldehyde polycondensate, and 0.001 to 10 parts by weight of at least one metallic compound selected from magnesium oxide (reads on (C)), magnesium carbonate, and calcium oxide (Ab.). As the polyoxymethylene resin, the reference teaches a copolymer including oxymethyene units (reads on polyacetal resin copolymer (A)) (col. 2, lines 51-61). As the antioxidant, the reference teaches hindered phenolic compounds, including pentaerythritol [tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] (reads on (B-1)) and triethylene glycol-bis[3-(3-t-butyl-5-methyl-4-hydroxyphenyl)propionate] (reads on (B-2)) (reads on (B)) (col. 2-3, bridging paragraph, col. 8, lines 3-4).
Sugiyama fails to teach a polyacetal resin composition comprising (1) a polyacetal copolymer having hemiacetal in claimed of 0.8 mmol/kg or less, (2) a hindered phenol compound and magnesium oxide in claimed amounts and (3) polyethylene glycol in amount as in the claimed invention (claim 1).
As stated above in paragraph 5, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to (2), Sugiyama teaches an overlapping range of 0.01 to 5 parts by weight of antioxidant such as hindered phenol, and 0.001 to 10 parts by weight of at least one metal compound and magnesium oxide as a species of a small genus of metallic compounds, per 100 parts by weight of polyoxymethylene resin.
With regard to (1), secondary reference to Harashina teaches a method of manufacturing a stabilized polyacetal resin which decreases the amount of the unstable terminal group through a heat treatment in the presence of the decomposer, thus obtained stabilized polyacetal resin, and the composition and molded article thereof (Ab.). The reference recognizes that terminal hemiacetal groups in the polyacetal resins are unstable and generate formaldehyde which raises environmental concerns, that formic acid formed from its oxidation causes foaming of molded articles and of generation of silver lines caused by degasification [0003], and teaches a method for forming stabilized polyacetal resins having a terminal hemiacetal content of preferably 0.8 mmol/kg or less [0035].
With regard to (3), the secondary reference to Sonobe teaches that a polyacetal resin composition comprising a polyalkylene glycol in an amount of 0.1 to 10 parts by weight, per 100 parts by weight of the polyacetal resin composition, is excellent in acid resistance and durable against sulfur oxides with maintaining the balance of mechanical properties such as rigidity and toughness, anti-creep life, and the like. Additionally, disclosed polyalkylene glycols include polyethylene glycol, said polyalkylene glycols having a number average molecular weight of [0041-0043, 0096-0097].
Given the teaching in Harashina on stabilized polyacetal resins having reduced terminal hemiacetal content, such as those having a terminal hemiacetal content of preferably 0.8 mmol/kg or less and advantages thereof in molded articles, given the teaching in Sugiyama on suitable ranges for hindered phenol and magnesium oxide, and the teaching on advantages of Sonobe’s polyethylene glycol, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Harashina’s stabilized polyacetal resins in Sugiyama’s compositions comprising a claimed a hindered phenolic antioxidant,  magnesium oxide and Sonobe’s polyethylene glycol in overlapping amounts, and thereby arrive at the claimed invention (claim 1), absent evidence of criticality for claimed ranges.
Response to Arguments
The amendment and Applicant’s arguments dated 2/25/22 have been duly considered. Applicant’s arguments concerning double patenting rejections are deemed persuasive in light of the data on record and therefore, the rejections are withdrawn. Additionally, in view of the amendment, the data presented in the Affidavits (dt. 7/26/21 and 4/22/21, Tables 1 and 2) and data in the original disclosure (Tables 1 and 2) was re-evaluated and the following are noted:
Example 4 in Table of the Affidavit dated 7/6/21 has 4.5 parts by wt. of c-2, i.e. magnesium oxide, whereas according to the Affadivit dated 4/22/21 and the original disclosure, Example 4 has 6 parts by wt. of c-2. Applicants are requested to provide clarification.
According to Tables 1 and 2 of the Affidavit dated 7/6/21, Examples 3, 5-9 comprise a-2, b-1, c-2 and d-1 within the ranges recited in amended claim 1 and are representative of the claimed invention.
Applicant’s Arguments:
Applicant has amended Claim 1 to recite the ranges discussed above that the Office Action agrees are commensurate in scope with the showing of unexpected results. Specifically, Claim 1 as amended recites that the polyacetal copolymer (A) has a hemiformal end group content of 0.2-0.8 mmol/kg, (B) a hindered phenol-based antioxidant selected from the group consisting of compound (B-1) and compound (B-2) in an amount of 1.1 parts by mass or more and 4.5 parts by mass or less, (C) magnesium oxide in an amount of 5.0 parts by mass or more and 25 parts by mass or less, and (D) polyethylene glycol in an amount of 1.0 part by mass or more and 8.0 parts by
mass or less.” Although PEG6000S is not recited in Claim 1, Applicant respectfully submits that one having ordinary skill in the art would recognize that PEG6000S differs from other forms of polyethylene glycol only in the number of monomers and that other suitable forms thereof polyethylene glycol would be expected to achieve similar unexpected results if the other components are present in the recited amounts. In addition, Example 11 reports excellent results at 8.0 parts of polyethylene glycol, such that one having ordinary skill in the art would recognize
the unexpected results that would be achieved by compositions up to this amount of polyethylene glycol  accordingly Applicant respectfully submits that recitation of the amounts of the other components acknowledged to be commensurate in scope with the data is sufficient to establish the criticality of the ranges recited in present claim 1, as well as in new Claims 10-11.
In view of the criticality of the claimed ranges, any prima facie showing of obviousness
would be effectively rebutted, and Applicant respectfully requests that the rejection under 35
U.S.C. § 103 be withdrawn.

Examiner’s Response:
	The inventive compositions representative of the claimed invention all in include PEG6000S. Per evidence links discussed in paragraph 4 above, PEG6000S corresponds a specific polyethylene glycol of molecular wt. (Mn) 8300. Applicant’s argument that one having ordinary skill in the art would recognize that PEG6000S differs from other forms of polyethylene glycol only in the number of monomers and that other suitable forms thereof polyethylene glycol would be expected to achieve similar unexpected results if the other components are present in the recited amounts is not backed by any evidentiary data. Examiner maintains that the combination of references in the rejections presented previously and hereinabove obviate a polyacetal resin composition comprising claimed components in claimed amounts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762